 1                                                            Hon. Richard A. Jones
 2

 3

 4

 5

 6                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 7                               AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                No. CR18-131RAJ
                          Plaintiff,
10
              v.                                  ORDER GRANTING
11                                                DEFENDANT’S MOTION TO
     MARTIN JEFFREY BANKS,                        MOVE SENTENCING DATE
12                                                FORWARD
                          Defendant.
13

14
         THIS MATTER comes before the Court on Defendant Martin Jeffrey Banks’
15
     Motion to Move Sentencing Date Forward (Dkt. #1020). The Court, having
16
     reviewed Defendant’s motion, and the files and pleadings herein, and finding good
17
     cause,
18
         IT IS ORDERED that Defendant’s Motion is GRANTED and his sentencing
19
     date is accelerated from September 20, 2019, to August 20, 2019, at 2:00 p.m.
20
         DATED this 5th day of August, 2019.
21

22

23
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
24

25

26


      ORDER GRANTING DEFENDANT’S
      MOTION TO MOVE SENTENCING
      DATE FORWARD - 1
